DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is in response to Applicant’s amendments and remarks filed on September 24, 2021.
	Claims 1-14, 16, and 18-20 are currently amended. 
	Claims 1-20 are pending.

Information Disclosure Statement

The Information Disclosure Statements that were filed on September 10, 2021 and December 2, 2021 are in compliance with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.  An initialed copy of each Form 1449 is enclosed herewith.
	
Response to Remarks/Arguments

Applicant’s arguments in the response filed on September 24, 2021 have been fully considered.
Claim Objections.
All outstanding claim objections for claims 5, 7, and 18 are withdrawn in view of applicant’s amendments clarifying the claim language.
Claim Interpretation.
The outstanding claim interpretation for the term “a node…configured to: receive…; determine…; and send information…” in claim 1 is withdrawn in view of Applicant’s amendments.

35 USC 112(b)/second paragraph Rejections.
The outstanding 35 USC 112(b)/second paragraph rejection for claim 1 is withdrawn in view of Applicant’s amendments and remarks.
35 USC 101 Rejections.
The outstanding 35 USC 101 rejections for claims 1-20 are withdrawn in view of applicant’s amendments clarifying the claim language.
35 USC 103 Rejections.
	All outstanding 35 USC 103 rejections are withdrawn in view of Applicant’s amendments clarifying the components performing the limitations.  

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-9, 12-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite as a whole a data processing system and method for tracking a configuration and activity history of a vehicle.  As a whole, the system is directed to mental processes and certain methods of organizing human activity.  Thus, the claims recite an abstract idea.
             In the instant application, independent claim 1 recites:
 “…receive a request for vehicle configuration and history blockchain stored at the node from configuration and history tracking software (certain methods of organizing human activity);
…determine whether the configuration and activity history tracking software running on the data processing system is authorized to access the vehicle configuration and history blockchain (mental process); and
send information from the vehicle configuration and history blockchain…to the configuration and activity history tracking software running on the data processing system in response to a determination that the configuration and activity history tracking software running on the data processing system is authorized to access the vehicle configuration and history blockchain (certain method of organizing human activity)”.  These claim limitations, when given their broadest reasonable interpretation, are either mental processes or may be performed by a human and are considered certain methods of organizing human activity.  Therefore, these limitations are abstract ideas and claim 1 is directed to a judicial exception.
	Independent claim 1 includes the additional elements, “…running on the data processing system …”, “…execute program code in a non-transitory computer readable storage medium”, and “blockchain network”.  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
	Claims 2 and 3 further recite additional elements that are recited at a high level and fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.
	Claim 4 further recites the abstract idea of: “each of the past maintenance operations performed on the vehicle are selected from a group of maintenance operations consisting of inspecting a part on the vehicle, repairing a part on the vehicle, and replacing a part on the vehicle; and …initiate performing a new maintenance operation on the vehicle by identifying the new maintenance operation to perform on the vehicle or generating a plan for performing the new maintenance operation on the vehicle (certain methods of organizing human activity).”
Claim 4 includes the additional elements, “…the configuration and activity history tracking software is configured to run on the data processing system …”.  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
Claim 5 further recites the abstract idea of: “wherein the node is controlled by an entity that has agreed to participate in an operation and use of the vehicle configuration and history blockchain network configured to accurately track the configuration and operating history of the vehicle over time (certain methods of organizing human activity)”
	Claims 8, and 9 further recites additional elements that are recited at a high level and fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.
Independent claim 12 recites: “…receiving a request for vehicle configuration and history blockchain stored at the node from configuration and history tracking software (certain methods of organizing human activity);
…determining whether the configuration and activity history tracking software running on the data processing system is authorized to access the vehicle configuration and history blockchain (mental process); and
sending information from the vehicle configuration and history blockchain…to the configuration and activity history tracking software running on the data processing system in response to determining that the configuration and activity history tracking software running on the data processing system is authorized to access the vehicle configuration and history blockchain (certain method of organizing human activity)”.  These claim limitations, when given their broadest reasonable interpretation, are either mental processes or may be performed by a human and are considered certain methods of organizing human activity.  Therefore, these limitations are abstract ideas and claim 12 is directed to a judicial exception.
	Independent claim 12 includes the additional elements, ”controlling access to a vehicle configuration and activity history in a persistent storage at a node in a plurality of nodes of a vehicle configuration and history blockchain network in a data processing system”,  “…running on the data processing system …”, “…executing program code in a non-transitory computer readable storage medium at the node”, and “blockchain network”.  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  
	Claims 13 and 14 further recite additional elements that are recited at a high level and fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.
	Claim 15 further recites the abstract idea of: “…each of the past maintenance operations are selected from a group of maintenance operations consisting of inspecting a part on the vehicle, repairing a part on the vehicle, and replacing a part on the vehicle; and …initiate performing a new maintenance operation on the vehicle by identifying the new maintenance operation to perform on the vehicle or generating a plan for performing the new maintenance operation on the vehicle (certain methods of organizing human activity).”
Claim 15 includes the additional elements, “…the configuration and activity history tracking software is configured to run on the data processing system …”.  These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements 
Claim 16 further recites the abstract idea of: “the node being under the control of an entity participating in an operation and use of the vehicle configuration and history blockchain network accurately tracking the configuration and operating history of the vehicle over time (certain methods of organizing human activity)”
Claim 18 further recites the abstract idea of: “wherein the activity history tracking software is authorized responsive to an association with a trusted entity (certain methods of organizing human activity).”
 Claims 19 and 20 further recite additional elements that are recited at a high level and fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.
In general, a claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.

the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.

Allowable Subject Matter
Claims 10 and 11 are allowed.
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3666